LECHE, J.
Plaintiff’s suit is based upon a claim for one hundred and thirty-nine 42/100 dollars, representing a balance on the purchase price together with transportation charges, of an electric sign sold and delivered to defendant. The defense is that the sign was not made according to the specifications in the contract of sale. The district court rendered 'judgment in favor of plaintiff as prayed for and defendant has appealed.
The case is submitted to this court upon the record without brief or argument.
The evidenc in the record consists of the testimony of three witnesses who testified under commission, in behalf of plaintiff. That testimony seems to support the demand of plaintiff and finding no error in the judgment appealed from, we believe it should be affirmed and
It is so ordered.